        Case 1:18-cv-01922-ABJ Document 25-1 Filed 12/22/20 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

Valancourt Books, LLC

      Plaintiff,

                    v.
                                                   Civil Case No. 1:18-cv-01922-ABJ
Karyn Temple, et al.,

      Defendants.



             _______________________________________________________

           SUPPLEMENTAL DECLARATION OF JAMES JENKINS
            _______________________________________________________


      1.     I make this declaration based on my personal knowledge of the facts

stated. If called upon, I could testify competently to all facts stated below.

      2.     As I have previously testified, I founded Valancourt Books in 2005

alongside my husband. The two of us continue to run the business to this day; we

have no other employees.

      3.     On March 11, 2019, the defendants in this case communicated a

settlement offer to me through my attorney. It read, in relevant part:

             As you may know, in instances where depositing Best Edition print
             copies of demanded titles would constitute an unsustainable
             economic burden, the Register of Copyrights has the option of
             entering into Special Relief agreements with copyright owners.

             Here, my clients wish to offer, in full settlement for all of
             Valancourt’s claims, permission for Valancourt to deposit the 240
             requested titles in electronic format. This grant of Special Relief
             would extend to any request by the Copyright Office for future

                                              1
        Case 1:18-cv-01922-ABJ Document 25-1 Filed 12/22/20 Page 2 of 7




             publications by Valancourt. If acceptable to you, the parties would
             memorialize this in written form, with the appropriate releases.
             Each party would bear their own costs and fees.

A true and correct copy of this settlement offer (with attorney-client

communications redacted) is attached as Exhibit A.

      4.     I promptly rejected this settlement offer for two independent reasons.

First, I was concerned that the government’s offer would give Valancourt special

treatment while leaving the government free to threaten other small publishers

with huge fines. When I received the initial demand for copies of Valancourt’s

books, accompanied by a threat of a six-figure fine, I had promptly informed the

government that its demand was “onerous and unreasonably burdensome” given my

business’s circumstances (this email was attached as Exhibit D to the parties’ Joint

Stipulations of Fact, Dkt. # 17-3, at 27). That email had not resulted in any offer of

“special relief,” which made me worry that I was only being offered “special relief”

because I had found pro bono lawyers to represent me.

      5.     It did not seem right to enter into a “special” agreement with the

government in order to secure Valancourt’s right to publish books without being

fined or forced to turn over its property. That right is not “special.” It belongs to all

Americans, not just ones who get special treatment or have pro bono lawyers.

      6.     Equally importantly, though, I rejected the settlement offer because

Valancourt likely cannot comply with it. Again, Valancourt is a small, two-person

operation. It does not have a separate IT department; our books have always been

prepared on our personal computers. The list of demanded titles goes back to 2006,



                                              2
       Case 1:18-cv-01922-ABJ Document 25-1 Filed 12/22/20 Page 3 of 7




a fourteen-year period during which I have upgraded to new computers at least five

times. Because of the long lapse of time and for the reasons specified below, I do not

believe I have electronic copies of all of the demanded books.

      7.     First, my husband and I were the victims of a home burglary on

October 31, 2011, in which all of our computers were stolen. Although files relating

to some books published between 2005 and 2011 may have been backed up on CDs

or external hard drives, many were not, and furthermore, after nearly ten years and

having moved house several times since then, I am not even sure where such

backup copies would be or whether they even still exist. Searching for these files

would take several hours and most likely be fruitless.

      8.     Second, to the extent I do have electronic files for our older titles, those

electronic files in some cases will not be in Word or PDF files of the sort that the

Library of Congress accepts. (The Library of Congress has published a list of

accepted file formats for people uploading copies of their works for purposes of

registering their copyrights, which is available online here:

https://www.copyright.gov/eco/help-file-types.html.) Some of my electronic files will

be in acceptable formats, but others will be in formats the Library does not accept,

such as Adobe InDesign (.indd) files created on now-obsolete versions of InDesign

(CS2, CS3 and CS4). Converting those files to an acceptable format may also take

hours of work.

      9.     Third, I am reasonably certain that even if I conduct a scrupulous

search of my old devices, I simply do not have all 240 titles in electronic format.



                                           3
           Case 1:18-cv-01922-ABJ Document 25-1 Filed 12/22/20 Page 4 of 7




Twenty-four of the demanded books were published in 2011 or earlier, and, as noted

above, computers containing those files were stolen and backup files for many or all

of these titles likely do not exist. At least some of the 240 titles, then, would still

need to be turned over in hard copy even after I spent hours finding, converting, and

uploading electronic copies of Valancourt’s books.

      10.      I am aware that in its summary-judgment briefing, the government

announced that it had converted its settlement offer into what it called a “statement

of present intent” and that it was willing to accept electronic copies of the 240 titles

regardless of Valancourt’s willingness to settle this lawsuit. See Defs.’ Combined

Mem. in Supp. of Mot. for Summ. J. and Opp. to Pl.’s Cross-Mot., Dkt. 20, at 20 n.8.

      11.      I appreciate that this lawsuit has caused the government to change its

position. The new position is an improvement: It would require me to spend less

time and turn over less personal property to comply with the government’s

demands. But its new position does not resolve the conflict between us. The

government’s latest proposal would still require me to spend a lot of time and turn

over personal property to comply with its demands, on pain of high fines.

      12.      The substance of this declaration is my own, and the statements in it

are based on my own personal knowledge except where otherwise indicated. I have

had the assistance of counsel in preparing this declaration.

      13.      I declare under penalty of perjury that the foregoing is true and

correct.




                                            4
Case 1:18-cv-01922-ABJ Document 25-1 Filed 12/22/20 Page 5 of 7
Case 1:18-cv-01922-ABJ Document 25-1 Filed 12/22/20 Page 6 of 7




                        EXHIBIT A
                  Case 1:18-cv-01922-ABJ Document 25-1 Filed 12/22/20 Page 7 of 7


Robert McNamara

From:                               Robert McNamara
Sent:                               Monday, March 11, 2019 5:18 PM
To:                                 jjenkins@valancourtbooks.com
Subject:                            FW: Valancourt Books v Temple (DDC) -- settlement communication




From: Riess, Daniel (CIV) [mailto:Daniel.Riess@usdoj.gov]
Sent: Monday, March 11, 2019 5:13 PM
To: Robert McNamara
Cc: Emily Gammon; Jeffrey Redfern
Subject: Valancourt Books v Temple (DDC) -- settlement communication

CONFIDENTIAL SETTLEMENT COMMUNICATION
Subject to Fed. R. Evid. 408

Bob:

During last month’s status conference, the Court encouraged the parties to consider whether the claims in this case could
be resolved via settlement. As you may know, in instances where depositing Best Edition print copies of demanded titles
would constitute an unsustainable economic burden, the Register of Copyrights has the option of entering into Special
Relief agreements with copyright owners.

Here, my clients wish to offer, in full settlement for all of Valancourt’s claims, permission for Valancourt to deposit the 240
requested titles in electronic format. This grant of Special Relief would extend to any request by the Copyright Office for
future publications by Valancourt. If acceptable to you, the parties would memorialize this in written form, with the
appropriate releases. Each party would bear their own costs and fees.

Sincerely,
Daniel

Daniel Riess
Trial Attorney
Federal Programs Branch
U.S. Department of Justice, Civil Division
1100 L Street, N.W.
Washington, D.C. 20005
(202) 353-3098 phone
(202) 616-8460 fax




                                                               1
